Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application
Claims 5 and 9 cancelled.
Claims 1-4, 6-8 and 10 are allowable.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in a telephone interview with Attorney Keith McWha, Reg. No. 44,235 on the 25 of March, 2022, to cancel claim 9 and amending the dependency of claim 10.
The application has been amended as follows: 
Listing of amended claims 9-10:
9.  (Examiner amended) Canceled.
10.  (Examiner amended) The VOA of claim 7, characterized in that the length L of the heating electrode is 6 mm, the linear expansion coefficient al of the heating electrode material is 8.2x10-6/K, and the linear expansion coefficient a2 of the waveguide material is 0.55x10-6/K; the length of each segment of conductive electrode B=0.001 mm, the number of sub-heating electrodes 
Reasons for Allowance
Claims 1-4, 6-8 and 10 are allowable for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Kawashima et al. (US. Pub. 2004/0264836).
Applicant’s arguments filed recently with respect to claims 1-4, 6-8 and 10, have been fully considered and are persuasive.
Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious of “a heating electrode for lowering stress of a light waveguide, characterized in that the heating electrode is provided on an upper cladding of a PLC waveguide, and the heating electrode is formed by combining two or more sub-heating electrodes arranged at intervals, …wherein the heating electrode satisfies the following conditions: al x A1= a2 x L/2, al x Am= a2 x L/2, L= Ai+A2...+ Am, B>2A x al x ∆T, where L is a total length of the heating electrode, A is a sum of lengths of all sub-heating electrodes, m is a number of the sub-heating electrodes, B is a length of each segment of the conductive electrode, al is a linear thermal expansion coefficient of heating electrode material, a2 is a linear thermal expansion coefficient of waveguide material, Al, A2, ..., Am are lengths of a first, second, ..., M-th sub-heating electrode, ∆T is a variation of temperature of the heating electrode, whereby the heating electrode and the waveguide core layer maintain synchronous expansion and contraction and has the same extent of expansion and contraction when the temperature changes”, in combination with the rest of the limitation of the base claims.  It is these limitations found in the claims, as they are claimed in the combination of 
Claims 2-4, 6-8 and 10 are allowed in virtue of dependency of claim 1.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q LAM whose telephone number is (571)272-9790.  The examiner can normally be reached on Flex M-F 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/




/KAVEH C KIANNI/Primary Examiner, Art Unit 2883